MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
Application for writ of certiorari. The relators' constitute the hoard of medical examiners of the state of Montana, and make the application in their official capacity. The affidavit sets forth, in substance, the following matters, upon which they predicate their demand for relief: At a regular meeting of the board held at the city of Helena on October 2, 3 and 4, 1900, one Arthur Gr. Allan, having previously applied therefor, and having produced a diploma from a school of medicine legally organized and in good standing, whose teachers were graduates of such a school, was- granted an examination by the said board to test his fitness to practice medicine and surgery in the state of Montana. Ho was unable to attain the grade required to entitle him to such certificate, and was so- notified by the- secretary of the board. Thereupon, and within thirty days from the receipt of notice of the action of the board, he served upon the secretary his notice of appeal to the district court of Lewis and Clarke county, as follows: -
“In the matter of the Application of Arthur Gr. Allan for a certificate from the Board of Medical Examiners of Montana to Practice Medicine and Surgery in the State of Montana.
“To the Board of Medical Examiners of the State of Montana, and to tho Secretary thereof: You will please take notice that Arthur G. Allan hereby appeals to the district court of- the First judicial district of the state of Montana-, in and for the county of Lewis and Clarke, from the decision of said board in refusing to issue to him a certificate to1 practice medicine and surgery in the state of Montana, notice of which decision was received by him on the —■ day of October, 1900, and which notice is in words and figures following, to-wit:
*105“ ‘ Helen a, Montana, Oct. 15tk, 1900. Dear Doctor: I am instructed by the board of medical examiners of Montana to inform you that at the examination held on the 2d, 3rd, and 4th inst. you did not reach the general average required to entitle you to a permanent license to practice. Very truly, Wm. 0. Riddell, Seo’y Rd. of Med. Ex.
“ ‘Arthur Gr. Allan, Butte, Montana.’
“Sanders & Sanders,
“Attorneys for Appellant.
“State of Montana, County of Silver Bcwi — ss.:
“Arthur Gr. Allan, being first duly sworn, says that the foregoing contains a true copy of the notice of tlio decision of the board of medical examiners of Montana in his case, from which he appeals, and further says not. Arthur Gr. Allan.
“Subscribed and sworn to before me this 12th day of November, A. D. 1900. W. M. Ilardcastle, Notary Public in and for the County of Silver Bowt, Montana.”
After service this notice was filed with the clerk of the district court of Lewis and Clarke county. Thereafter, and on April 30, 1901, the matter was brought on for trial before Honorable J. hi. Clements, judge of department 2 of said court, sitting with a jury. On the following day the jury found a verdict in favor of the appellant, — that he was qualified to practice medicine and surgery in the state of Montana. ITp-cn this verdict, judgment wTas entered reversing the action of the board, and declaring the appellant entitled to a certificate.
It is charged by relators that the judgment of the district court is void, and was rendered and entered without jurisdiction, in that the board wras not properly made a party to the appeal; that the said Allan is engaged in the practice of medicine in the state of Montana without other authority than the said judgment, no certificate having been issued to him by the board; that the beard has certain duties in connection with enforcing the law- against those wdio engage in the practice of medicine and surgery without certificates of fitness; that though the said Allan assumes to engage in 'the practice under the authority of said judgment, but in violation of the law, the relators cannot, *106by reason of its existence, successfully maintain a prosecution against bim; tbat there was and is no right of appeal by the board or the relators from the judgment, because neither the board nor they were made parties to the appeal; and that there is no plain, speedy, and adequate remedy, other than by this proceeding.
The statute (Political Code, Sec. 603) authorizes an applicant to the board for a certificate of fitness, when, aggrieved by a refusal thereof, to appeal to the district court of the county in which the meeting of the said board was held. The appeal must be 'taken within thirty days from the date of receipt by the applicant of the board’s action. It is perfected by serving notice upon any officer of the board, and filing within the thirty days with the clerk of the proper court a verified copy of the board’s decision. “The appeal is conducted to a determination in all respects as an appeal from a decision of a board of county commissioners disallowing a claim.” The particular matter in the proceedings upon which the relators predicate their claim that the judgment is void is that the notice should have been entitled, “Arthur G. Allan vs. The Board of Medical Examiners of the State of Montana,” and that, not being so entitled, it was not sufficient to1 give the district court jurisdiction of the appeal. There is no merit in the contention. Section 1892 of the Code of Civil Procedure provides: “An affidavit, notice or other paper, without the title of the action or proceeding in which it is made or with a defective title, is as valid and effectual for any purpose as if duly entitled, if it intelligibly refer to such action or proceeding.” Though the proceeding upon the appeal in such cases is not properly an action, in the strict sense of that term, but a special proceeding, it should, perhaps, have been entitled as the relators insist; yet the failure of the clerk to so- entitle it did not affect the merits of the controversy. It does not appear from the affidavit whether the board was represented at the trial. This is of no moment, however, since the notice was sufficient to meet the requirements of the statute. It contained intelligible reference to the decision of the board, by which the appellant felt aggrieved, and his purpose to appeal therefrom. That the *107board, allowed tbe appeal to go by default, if such be the fact, does not affect the case.
Upon the theory that the board is the person aggrieved by the action of the district court, the proper course to be pursued by it was to appeal to this court from the judgment, as provided in the statute (Political Code, Sec. 603), or to move for a new trial. Under the statute no formal pleadings are required. The district court therefore had jurisdiction of the appeal, and to render the particular judgment. Hence the writ must be denied.

Denied.